DETAILED ACTION
This is the second Office action of Application No. 16/887,973 in response to the amendment filed on March 1, 2022. Claims 1-4 and 6-20 are pending. By the amendment, claim 1, 6-7, and 12 have been amended and claim 5 has been canceled.

Terminal Disclaimer
The terminal disclaimer filed on 3/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11193560 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2022 has been considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 8, filed 3/1/20222, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  More particularly, the argument regarding the cited phrase in paragraph [0070] is well-taken. The 35 U.S.C. 112(b) rejection has been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 3/1/2022, with respect to the nonstatutory double patenting rejection have been fully considered and are persuasive.  More particularly, a terminal disclaimer has been filed. The nonstatutory double patenting rejection to the claims has been withdrawn. 
Applicant’s arguments, see page 9, filed 3/1/2022, with respect to the prior art rejections have been fully considered and are persuasive.  More particularly, the previously indicated allowable subject matter has been incorporated into the independent claims. Furthermore regarding “the reaction member” for claim 1, Kimes (WIPO Publication 2012078203) does disclose a third clutch (16, 24, 25, 26), but does not disclose the third clutch interfaces with the reaction member because the clutches rotate relative to a fixed member (e.g. paragraphs [0094] and [103]) and thus the third clutch does not interface the planetary set with the reaction member. The prior art rejections to the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The examiner’s statement of reasons for allowance for these claims was provided in the Office action dated 1/31/2022. Noting based on the applicant’s argument on page 8, regarding former claim 5 and current claim 1, the element of  “the reaction member” is acknowledged and understood as part of the allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        


/L.W./Examiner, Art Unit 3659